Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered October 20, 2008, convicting him of rape in the first degree, burglary in the first degree, and endangering the welfare of a child (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly denied his Batson challenge (see Batson v Kentucky, 476 US 79 [1986]), as he failed to carry his burden of proving that the prosecutor’s facially race-neutral explanations for exercising a peremptory challenge to the subject juror were pretexts for purposeful discrimination (see Hernandez v New York, 500 US 352, 363-365 [1991]; People v Hecker, 15 NY3d 625, 663-665 [2010], cert denied sub nom. Black v New York, 563 US —, 131 S Ct 2117 [2011]; People v Smocum, 99 NY2d 418, 422 [2003]). Mastro, J.E, Leventhal, Austin and Cohen, JJ., concur.